2. Death penalty in Nigeria
The next item is the debate on six motions for resolution on the death penalty in Nigeria.
author. - Mr President, the judicial system of Nigeria is fraught with inadequacies, neglect and corruption. To add to such a dreadful state of affairs, anachronistic Islamic Sharia courts have jurisdiction over criminal courts in one third of Nigeria's states. Such religious courts, run by sick-minded fanatics, continue to this day and age to terrorise the population by handing down sentences of death, flogging and amputation.
We in Europe, of course, condemn the operation of such anachronistic religious courts, but how about the Islamic world itself? Why do Islamic political figures and Islamic states, some of which are globally and regionally very powerful and influential, and some of which we have trading partnerships with, why do they not take responsibility and strongly fight against Sharia law, Islamic courts and other such evils? Why do Islamic religious leaders themselves in some of the more advanced Islamic countries not condemn such use of Islamic religion? In my opinion their silence or lukewarm reaction amounts to quietly supporting such activities and such a stance is, for me, just as criminal as those who actually administer Sharia law.
Let our message of disgust with this aspect of Islamic fundamentalism reach those in the Islamic world who should be doing something drastic to change things for the better, but unfortunately they are not.
Mr President, I feel that the case of Nigeria, although obviously not comparable to what is happening in Somalia, runs a serious risk of developing into a similar situation. As has been said, Sharia law is effectively being applied in one-third of the country and there has been a clear deterioration in human rights.
At this point I must say that, before talking about or condemning any religious leaders, particularly any Islamic religious leaders, we must bear in mind that our fundamental role is to maintain dialogue with and encourage those Muslim leaders who do not share this fanatical view.
I can assure you that there are many such leaders, and I personally know a large number. The problem now is that, instead of the European institutions communicating with the country and with Islam, which has the same values and viewpoints as we do, they are doing the opposite. The European institutions seem to be preoccupied with appeasing the most fanatical and the worst offenders, those who are butchering the human rights of all Muslims, because Muslims are - and we need to realise this - the main victims of this situation. They are our main allies. They are the people with whom we need to work. They are the people with whom we Socialists will certainly be able to tackle these challenges.
author. - (PL) Mr President, this debate is of course in some senses a debate about the death penalty as such, but I do not want it to move in that direction, because in fact we should be discussing this specific situation.
Of course, we are familiar with reports which tell us that the recent reduction in the number of death sentences has not reduced the country's crime rate. This tempts supporters of the death penalty to continue calling for it. But the fact is that last year only 7 out of the 53 African Union countries carried out death sentences, while in 13 the death sentence has been suspended, and in another 22 the death sentence is simply not used.
I think that Nigeria should adopt this way forward, perhaps under pressure from the European Union. We could point to the fact that death sentences are carried out on the very young and the young. There are very many such people, at least 40 in Nigeria. This is a particularly shocking situation, when such young people are awaiting execution.
This is of course a much wider issue. This is a country where it is very easy to sentence someone to death, especially since one quarter of Nigeria's regions are governed by Sharia law, an Islamic, a Muslim law which indeed allows the amputation of hands and feet, and also uses flogging. This is an unacceptable situation. We need to speak out about it.
draftsman. - (DE) Mr President, Nigeria is one of the largest and one of the most important countries in political and economic terms in Africa. For this reason, it is also a major partner for us. Unfortunately, the situation relating to the rule of law there leaves a lot to be desired, in particular with regard to the justice system. During this debate we have focused on the death penalty. In Nigeria a large number of people are on death row. A quarter of them have been waiting for five years for their appeals to be concluded and 6% have been waiting for 20 years. This situation is not acceptable and therefore we call on the European Commission to help the Nigerian authorities to improve the rule of law and to make recommendations which may be helpful. The President has also established committees which have made recommendations on Nigeria that indicate the right direction to move in. However, I believe that more political pressure must be applied in this area.
on behalf of the UEN Group. - (PL) Mr President, being sentenced to death for being poor is a reality in Nigeria. I appeal to the Nigerian authorities to impose a moratorium on executions and to commute the death sentences.
Hundreds of those sentenced to death are people unable to afford a fair trial. Sentenced on the basis of testimony extracted under torture, without the means to employ qualified defence counsel, without a chance of finding files lost five or fifteen years ago, they await their execution in inhuman conditions. The windows of their cells frequently overlook the execution yards. Approximately 40 of those condemned to death are juveniles. Their alleged crimes were committed when they were 13-17 years old. Appeals take five years on average, but sometimes up to 20. Forty-one per cent of the condemned have not filed appeals. Their case files have been lost, or they do not know how to complete the application by themselves, and cannot afford a lawyer. Nigerian law does not allow torture. It does not recognise testimony obtained in this way as valid. Nevertheless, the police use torture. Trials are lengthy. The testimony of victims of torture is frequently the only evidence in a case. It is virtually impossible for the poor to get a fair hearing.
on behalf of the GUE/NGL Group. - (NL) Mr President, the death penalty is a dreadful affair in itself. Rather than trying to help those who have hurt their fellow human beings or society as a whole to function as better people in future, revenge is taken by letting the condemned die. This is an irreparable decision which is at times even based on a miscarriage of justice. It becomes even more dreadful if it is not exceptional crimes that are penalised. In Nigeria, it is more a case of poor organisation of justice combined with administrative chaos.
In addition, it is also increasingly about persisting in primitive, fundamentalist opinions in the northern federal states, in which it is assumed that Man has been commissioned by God to eliminate their sinful fellow men. Unlike Somalia, the outgrowths of which were discussed in the previous item on the agenda, Nigeria is a functioning state. It is a state, though, full of federal states functioning independently from one another, coordinated by a central authority which, often by means of coups d'états, has ended up in military hands. Things appear to be better in Nigeria at the moment, without dictatorship and without the violent conflicts of the past. A number of regions in the north, like Iran, parts of Somalia and the north-west of Pakistan, form the trial region for a hark-back to the Middle Ages. It is also a form of class justice. The condemned are mainly poor people without any legal aid. We must pull out all the stops to rescue those people from chaos, arbitrariness and fanaticism.
(LT) Today the principal message the European Parliament sends to the Nigerian Federal and State governments is to immediately halt executions, to declare a moratorium on the death penalty and to abolish the death penalty altogether.
After all, 137 of 192 United Nations Member States have abolished the death penalty. Even among the 53 African Union Member States, Nigeria is one of the few where the death penalty is still carried out.
Both the National Study Group and the Presidential Commission working in Nigeria itself recommended that the death penalty be abandoned, as it does not reduce crime.
I urge, ask the Council, Commission and Member States to take advantage of all available opportunities and contacts with the institutions of the Nigerian state authorities as we strive to halt the killing of people, above all minors, in the name of the law in Nigeria.
(PL) Mr President, the death penalty has always given rise to reflection and to many questions. First, does one person have the right to decide about another person's life? Second, can this decision be made if a confession has been extracted under torture? Should young, underage criminals be executed or educated? Such questions can be multiplied, but the answer will always be the same: no one has been granted this right. Humans have granted it to themselves. But since this is the case, humans can abolish it, renounce it and commit these acts no more. I address these words to the Nigerian authorities, but also to all those who consider themselves to be lords of another person's life and death.
Vice-President of the Commission. - Mr President, since its independence, Nigeria has enjoyed only three periods of civilian rule and has endured 29 years of military rule.
Nine years ago, Nigeria took a step towards democracy and came back to civilian rule, even though all elections since then have been widely criticised for irregularities, fraud and violence. The April 2007 elections could have set a good example for other countries, but the opportunity was missed and the new government took up office amidst doubts of legitimacy. It is in this context, and bearing in mind the importance of a stable Nigeria for Africa, that a suitable strategy has to be found to engage the government there in a constructive dialogue over human rights.
The Commission fully shares the concerns expressed by honourable Members on the issue of the death penalty, and agrees with the need, pending complete abolition of the death penalty, to declare an immediate moratorium on all executions.
At the same time, it should be acknowledged that the situation of human rights in Nigeria has generally improved since the return to civilian rule. Indeed, some steps have been taken to launch a debate in the country over the usefulness of the death penalty as a deterrent to heinous crimes. Several prisoners on death row have been pardoned this year and Nigeria has committed itself to an intensified high level political dialogue with the EU which covers, inter alia, human rights issues.
The Commission has contributed significantly to starting this process, which could lead to a global EU political strategy vis-à-vis Nigeria, and which has already led to an important ministerial troika and to a comprehensive joint communiqué.
In the context of this dialogue, it will be possible to discuss constructively human rights issues, and to undertake a range of cooperation activities in crucial sectors such as peace and security, and governance and human rights. Examples of cooperation initiatives under consideration include: support for improving the investigative capacity of the Nigerian police; access to justice and support for prison reform; support for anticorruption efforts; support for the democratic process; and support for federal institutions dealing with human trafficking, illicit drugs, human rights and counterfeited medicines.
To be effective, these actions will have to be made known to civil society and ordinary citizens. The Commission will develop a strategy, based on a combination of support for local mass media and cultural initiatives, to support sensitive cooperation initiatives and to disseminate to the public educational messages concerning respect for human rights and basic freedoms, the basic values of democracy, good governance, care for the environment and so forth.
The debate is closed.
The vote will take place at the end of the debates.
Written statements (Rule 142)
in writing. - (RO) The issue of human rights still requires our attention, even when the world is facing economic crises. Poverty and the lack of political and economic prospects always result in a deterioration of people's living conditions. Respect for human rights features lower down the list among the urgent problems and it is easy for us to overlook, blinded by our own economic woes, the fact that there are places in the world where people are still punished by the death penalty. I am referring in this instance to Nigeria, a country with a population of 140 million, where 725 men and 11 women have been awaiting execution since February this year for committing acts such as armed robbery, manslaughter or treason, according to Amnesty International. Furthermore, alarming reports highlight that many of these did not go through a proper trial procedure, with evidence even being extracted under torture. These people will be hanged for actions which they may not have committed because in Nigeria the poor have absolutely no protection at all from the justice system, even though we are talking about a member state of the International Penal Tribunal. It is the duty of the international community to make every effort necessary so that the Nigerian government declares an immediate moratorium on all executions and commutes all death sentences to prison sentences.